DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive.
i.	Arguments directed to amended claim language descriptive of the bonding layer are moot in view of the current Office Action’s reliance upon the reference Buchan et al. (2017/0364726), whose cited passages, figures and interpretation thereof (in the prior rejection) are neither acknowledged nor contest by Applicant.
ii.	Applicant argues that the reference Ozeki et al. (2016/0357294) fails to disclose or suggest a flexible layer.
The Office respectfully disagrees.  The instant application mentions glass being among example materials of a layer made flexible [0066].  Ozeki discloses the feature identified with reference numeral 1 being made from glass [0228].  Please revisit the grounds of rejection, which will not be restated here.
iii.	Applicant argues that the Examiner does not show where Ozeki discloses first and second sensor passing through the first and second opening.
The Office respectfully disagrees.  Ozeki’s teaching of concave portions are illustrated (7 of Figure 19) and described as holes having been formed in the glass member (e.g. [0212]).  The analogous teaching of sensors (Comprising 40, 42) are shown in said holes.  It is not considered to require greater than the skill of an artisan to discern that the insertion of a thing into a hole, involves a degree of “...passing through...” descriptive of the manner by which the aforementioned sensors are position within the concave portions.
iv.	Arguments directed to a failure of additionally cited prior art to cure the above argued deficiencies, are moot in view of the maintained rejection, on the grounds indicated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1 – 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (2018/0151641; hereinafter Choo)1 in view of Buchan et al. (2017/0364726; hereinafter Buchan)2.


Regarding claim 1, Choo discloses an electronic device [0002] comprising: 
a display (Comprising 19 of Figure 1; [0038]); and 
a fingerprint sensor (Comprising 23) disposed under a specified area (e.g. 111 of Figure 11; [0080]) of the display (Comprising 14 – 17, 19 of Figure 1; [0040]), wherein 
the fingerprint sensor (Comprising 23) is bonded to an inner surface of the display (Comprising 14 – 17, 19), through a bonding layer (Comprising 22), and wherein 
a sensing surface of the fingerprint sensor (Comprising top3 of 22) faces the specified area of the display (Comprising 111 of Figure 11).
Choo does not explicitly disclose the device wherein at least a portion of the bonding layer is expanded to at least a portion of a side surface of the fingerprint sensor to form a protrusion structure surrounding the at least a portion of a side surface, which faces the second direction, of the fingerprint sensor.
However, Buchan discloses a fingerprint sensor [0002] fixed to a display (5502 of Figure 57) surface by adhesive (209; [0214]) coating (a) topmost fingerprint sensor (5700) side and (b) bottommost display (5502) side.  Transposing directions X and Z in the legend of Figure 1 of Choo, within Figure 57 of Buchan, to respectively describe directions (approximately) parallel and orthogonal to (a) and (b) above, the portion of adhesive (209) extending in a (-Z) direction – along and in contact with side surfaces of the fingerprint sensor (5700) package (5750) – is considered an analogous teaching of the claimed protrusion structure.  Such a teaching is considered at least suggested by Choo, with the width of adhesive (Comprising 22 of Figure 1) bonding fingerprint sensor (Comprising 23) and display (Comprising 14 – 17, 19) illustrated as extending beyond the width of said fingerprint sensor (Comprising 23).  Choo stands to similarly benefit from the effects on acoustic coupling Buchan’s arrangement of adhesive may provide [0192].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified wherein at least a portion of the bonding layer is expanded to at least a portion of a side surface of the fingerprint sensor to form a protrusion structure surrounding the at least a portion of a side surface, which faces the second direction, of the fingerprint sensor, in view of the teaching of Buchan, to improve upon acoustic coupling among layers.

Regarding claim 2, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device (Figure 1) wherein the display includes: a substrate layer (Comprising 19; [0042]), and wherein the fingerprint sensor (Comprising 23) is bonded to the substrate layer (Comprising 19) through the bonding layer (Comprising 22).


Regarding claim 3, Choo in view of Buchan discloses the electronic device of claim 1.  
Choo does not expressly state the device being provided wherein the fingerprint sensor includes a first surface facing the first direction and a second surface opposite to the first surface, and forms, on the second surface, an air gap spaced apart from at least one of a bracket or a metal sheet, which are provided inside the electronic device, by a specified distance.
However, Buchan teaches a fingerprint sensor [0002] whose structure (Figure 57) includes a cavity (605) of air [0196] separating the metal layer [0217] lid (5752) and transceiver coating (207) on a sensor underside to facilitate an acoustic barrier (607) improving ultrasonic wave reflection [0089].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified wherein the fingerprint sensor includes a first surface facing the first direction and a second surface opposite to the first surface, and forms, on the second surface, an air gap spaced apart from at least one of a bracket or a metal sheet, which are provided inside the electronic device, by a specified distance, in view of the teaching of Buchan, to improved ultrasonic wave reflection.

Regarding claim 4, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device wherein the fingerprint sensor (Comprising 23 of Figure 1) is electrically connected with circuitry (25) provided inside the electronic device through a wiring part (Comprising 24) introduced in the second direction (X).

Regarding claim 6, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device wherein the fingerprint sensor (Comprising 23 of Figure 1) is bonded to the display (Comprising 19) by passing through an opening formed in a flexible printed circuit board (FPCB) (Fingerprint sensor inserted through hole in midframe [0049] formed from resin or plastic [0053]) connected with the display (19).

Regarding claim 7, Choo in view of Buchan discloses the electronic device of claim 1.  
Choo does not make an outright statement of the device being provided wherein the display does not include an air layer or void in at least a partial area, which corresponds to the sensing surface of the fingerprint sensor, of the display.
However, Choo indicates that forming air gaps between the fingerprint sensor and display can make fingerprint sensing impossible [0047], disabling the device’s intended function.  One having ordinary skill in the art would consider this passage, in the interest of not disabling intended device function, to provide a strong suggestion that the sensing surface of the fingerprint sensor establishes no partial area of an air layer or void, relative to the display.  This strong suggestion is considered an indirect teaching of the claimed limitation.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Choo provides an indirect teaching of the device being provided wherein the display does not include an air layer or void in at least a partial area, which corresponds to a sensing surface of the fingerprint sensor, of the display, as claimed, in view of the reasoning above.

ii.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Buchan, as applied to claim 1 above, and further in view of Kim et al. (2019/0205593; hereinafter Kim).

Regarding claim 5, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device further comprising: a conductive suppressing layer (21 of Figure 1; [0048]).
Choo in view of Buchan does not explicitly disclose the device wherein the conductive suppressing layer is interposed between the bonding layer and the display, wherein the conductive suppressing layer includes an adhesive film or resin in black.
In the same field of endeavor, Kim discloses a fingerprint sensor ([0002]; 140 of Figure 9) bonded by adhesive (150-1; [0212]) to a black light shield (162) formed from layer of PET [0202] between the display (110; [0208]) and fingerprint sensor (140).  Signal deterioration may be minimized [0199] while keeping the device thin [0203].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified wherein the conductive suppressing layer is interposed between the bonding layer and the display, wherein the conductive suppressing layer includes an adhesive film or resin in black in view of the teaching of Kim to minimize signal deterioration while maintaining device thinness.

iii.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Buchan, as applied to claim 1 above, and further in view of Lee et al. (2017/0179424; hereinafter Lee).

Regarding claim 8, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device wherein the display (Figure 1) includes: a substrate layer (19; [0042]); a plurality of light emitting devices (16; [0043]) disposed on the substrate layer (19).
Choo in view of Buchan does not explicitly disclose the device further comprising an encapsulating layer configured to cover the plurality of light emitting devices, and wherein the encapsulating layer is formed by alternately stacking an organic insulating layer or an inorganic insulating layer.

In the same field of endeavor, Lee discloses a display [0003] whose light emitting elements (170 of Figure 17) are formed in a layer beneath the encapsulation layer (100b; see Figure 19) comprising alternative stacking of organic and inorganic materials [0154] to prevent moisture permeation into the device [0155].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified as further comprising an encapsulating layer configured to cover the plurality of light emitting devices, and wherein the encapsulating layer is formed by alternately stacking an organic insulating layer or an inorganic insulating layer in view of the teaching of Lee to prevent moisture from permeating into the device.

iv.	Claims 9 – 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (2016/0357294; hereinafter Ozeki) and Choo in view of Buchan (this combination of references hereinafter referred to as OCB).
		
Regarding claim 9, Ozeki discloses an electronic device ([0003], [0005]) comprising: 
a first sensor (42 of Figure 19; [0226]); 
a second sensor (40); and 
a display module that includes: 
a layer (1) having a first opening formed in a first area (One of two instances of 7) of the layer (17); 
a first opaque layer (31 in Figure 28; first printing layer [0255] formed from black material when light shielding [0251]) disposed under the layer (1) and including a second opening (Illustrated boundary between edges of 31 and 32 interpreted as hole in 31) aligned with the first opening (Aforementioned edge of 31, aligned with hole in 1 formed by 7) and a third opening spaced apart from the second opening (Figure 19: Other one of the two instance of 7); and 
a second layer (41) disposed under the layer (1) through the third opening (Aforementioned one of two shown instances of 7), wherein 
the first sensor (42) is disposed to pass through the first opening (One of two instances of 7), and wherein 
the second sensor (40) is disposed under the second layer (41) through the third opening (Other one of the two instances of 7).
Ozeki does not make an outright statement of the device being provided wherein the layer (having first, second and third openings) is flexible; the first sensor passes through the second opening.

The instant application indicates an example material of which the flexible layer is comprised, being glass [0066].  Ozeki discloses feature identified with reference numeral 1 is made from glass [0228].  This is interpreted as an indirect teaching by Ozeki of the layer being flexible, in keeping with broadest reasonable interpretation of the claim language.
Figure 19 of Ozeki shows concave portions (7) in which sensors (40, 42) are housed without the printing layer (31 of Figure 28) considered analogous to the claimed first opaque layer.  However, [0256] discusses sensor(s) position made more recognizable by the printing layer, which is interpreted to reference a visual contrast between the printing layer and the sensor, when the sensor is inserted within a concave portion and passing through the printing layer applied to glass (1) surface.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Ozeki provides an indirect teaching of the device being provided wherein the layer is flexible and the first sensor passes through the second opening, as claimed, in view of the reasoning above.
Ozeki fails to disclose the device wherein the second layer is opaque.
In the same field of endeavor, Choo discloses a fingerprint sensor ([0002]; 23 of Figure 1) bonded to a display back plate (19) with opaque adhesive (22; [0116]).  This is among the measures taken to implement a fingerprint sensor that does not alter existing display structure [0007].

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein the second layer is opaque in view of the teaching of Choo to implement a fingerprint sensor without altering existing display structure.
Ozeki in view of Choo does not explicitly disclose the device wherein a bonding layer between the display module and the second sensor is expanded to at least a portion of a side surface of the second sensor to form a protrusion structure surrounding the at least the portion of the side surface of the second sensor, and wherein a sensing surface of the second sensor faces the display module.
However, Buchan discloses a fingerprint sensor [0002] fixed to a display (5502 of Figure 57) surface by adhesive (209; [0214]) coating (a) topmost fingerprint sensor (5700) side and (b) bottommost display (5502) side.  Transposing directions X and Z in the legend of Figure 1 of Choo, within Figure 57 of Buchan, to respectively describe directions (approximately) parallel and orthogonal to (a) and (b) above, the portion of adhesive (209) extending in a (-Z) direction – along and in contact with side surfaces of the fingerprint sensor (5700) package (5750) – is considered an analogous teaching of the claimed protrusion structure.  Such a teaching is considered at least suggested by Choo, with the width of adhesive (Comprising 22 of Figure 1) bonding fingerprint sensor (Comprising 23) and display (Comprising 14 – 17, 19) illustrated as extending beyond the width of said fingerprint sensor (Comprising 23).  Choo stands to similarly benefit from the effects on acoustic coupling Buchan’s arrangement of adhesive may provide [0192].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein wherein a bonding layer between the display module and the second sensor is expanded to at least a portion of a side surface of the second sensor to form a protrusion structure surrounding the at least the portion of the side surface of the second sensor, and wherein a sensing surface of the second sensor faces the display module, in view of the teaching of Buchan, to improve upon acoustic coupling among layers.

Regarding claim 10, OCB discloses the electronic device of claim 9.  
OCB fails to disclose the device wherein an area of a top surface of the first sensor is smaller than an area of a top surface of the second sensor.
However, discussion within the instant application [0131] of sensors’ relative sizing is a restatement of the claim language without further detail.  First sensor top surface being smaller than second sensor top surface does not appear to solve a chosen problem or capture disclosed benefit.  According to the disclosure, the device functionality would not be impeded by the first sensor top surface not being smaller than the second sensor.  Selection of the first sensor top surface to be smaller than the second sensor thus does not exceed greater than ordinary skill in the art and is interpreted to be a matter of design choice.

It would be an obvious matter of design choice to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein an area of a top surface of the first sensor is smaller than an area of a top surface of the second sensor, as claimed, in view of the reasoning above.

Regarding claim 11, OCB discloses the electronic device of claim 9.  Ozeki discloses the device wherein the first opaque layer (31 of Figure 28) includes a material different ([0251]: Ink composition) from at least one material ([0304]: Adhesive) included in the second opaque layer (41 of Figure 19).

Regarding claim 12, OCB discloses the electronic device of claim 9.  
Ozeki does not explicitly disclose the device wherein the first opaque layer includes a first amount of air contained inside the first opaque layer, and wherein the second opaque layer include a second amount, which is smaller than the first amount, of air contained in the second opaque layer.  However, please consider the following.
Ozeki’s illustration of the opening forming concave portion (7 of Figure 28) is considered a non-zero amount of air formed in the printing layer (31; analogous to claimed first opaque layer).
Choo indicates that the presence of air in the adhesive (e.g. 22 of Figure 1; corresponding to 41 in Figure 19 of Ozeki) securing the fingerprint sensor deteriorates performance, making sensing impossible [0047], strongly suggesting the adhesive be formed with no air/gap.  
The collective teaching of zero air/gap in the adhesive, and a non-zero amount of air/gap in the printing layer is interpreted to read fairly on the claim limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the collective teaching of Ozeki in view of Choo reads fairly on the device being provided, wherein the first opaque layer includes a first amount of air contained inside the first opaque layer, and wherein the second opaque layer include a second amount, which is smaller than the first amount, of air contained in the second opaque layer, as claimed, in view of the reasoning above.  

Regarding claim 13, OCB discloses the electronic device of claim 9.  Ozeki discloses the device wherein the first opaque layer is different from the second opaque layer in at least one of stiffness, flexibility, or density (Thickness of printing layer [0281] differing from thickness of adhesive layer [0304]).


Regarding claim 14, OCB discloses the electronic device of claim 9.  
Ozeki fails to explicitly the device further comprising: at least one suppressing layer disposed under the first opaque layer, wherein the at least one suppressing layer includes a metal sheet.
However, Choo discloses the fingerprint device [0002] layers (Figure 1) comprising a metallic layer (21) blocking electromagnetic interference [0048].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein at least one suppressing layer disposed under the first opaque layer, wherein the at least one suppressing layer includes a metal sheet, in view of the teaching of Choo, to block electromagnetic interference.

Regarding claim 15, OCB discloses the electronic device of claim 9.  Ozeki discloses the device (Figure 19) wherein the first sensor (42) is an image sensor ([0226]: Camera module), and wherein the second sensor (40) is an ultrasonic [0177] fingerprint sensor [0306].

Regarding claim 16, OCB discloses the electronic device of claim 9.  Ozeki discloses the device wherein the first opaque layer (31 of Figure 28) and the second opaque layer (41 of Figure 19) are disposed to be at least partially spaced apart from each other (41 is shown displaced relative to back surface 19, and thus 31).

Regarding claim 19, OCB discloses the electronic device of claim 9.  Ozeki discloses the device further comprising: a support member (43 of Figure 19) disposed under the second sensor (40); and an air gap interposed between the second sensor (40) and the support member (43; by virtue of not being in contact, as 42 is [0227]).

v.	Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over OCB, as applied to claim 9 above, and further in view of Lee (this combination of references hereinafter referred to as OCBL).

Regarding claim 17, OCB discloses the electronic device of claim 9.  Ozeki discloses the device wherein the display module further includes: an organic light emitting layer [0320] disposed on the flexible layer (1).
Ozeki does not explicitly disclose the device further comprising a first organic insulating layer disposed on the organic light emitting layer and configured to at least partially prevent air or moisture from being infiltrated.
However, Choo’s fingerprint sensor [0002] disposes a backplate formed from the organic compound PET thereupon to prevent moisture permeation [0042].

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified as further comprising a first organic insulating layer disposed on the organic light emitting layer and configured to at least partially prevent air or moisture from being infiltrated in view of the teaching of Choo to prevent moisture permeation.
OCB does not explicitly disclose a first inorganic insulating layer disposed on the first organic insulating layer and configured to at least partially prevent air or moisture from being infiltrated.
In the same field of endeavor, Lee discloses a display [0003] whose light emitting elements (170 of Figure 17) are formed in a layer beneath the encapsulation layer (100b; see Figure 19) comprising alternative stacking of organic and inorganic materials [0154] to prevent moisture permeation into the device [0155].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein a first inorganic insulating layer disposed on the first organic insulating layer and configured to at least partially prevent air or moisture from being infiltrated in view of the teaching of Lee to enhance the prevent of moisture permeation.


Regarding claim 18, OCBL discloses the electronic device of claim 17.  
Ozeki does not explicitly disclose the device wherein an air layer is absent between the first organic insulating layer and the second sensor.
However, Choo indicates that forming air gaps between the fingerprint sensor and display can make fingerprint sensing impossible [0047], disabling the device’s intended function.  One having ordinary skill in the art would consider this passage, in the interest of not disabling intended device function, to provide a strong suggestion that the sensing surface of the fingerprint sensor establishes no partial area of an air layer or void, relative to the display.  This strong suggestion is considered an indirect teaching of the claimed limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Choo provides an indirect teaching of the device being provided wherein an air layer is absent between the first organic insulating layer and the second sensor, as claimed, in view of the reasoning above.


vi.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over OCB, as applied to claim 9 above, and further in view of Franklin et al. (2013/0328051; hereinafter Franklin).

Regarding claim 20, OCB discloses the electronic device of claim 9.  Ozeki discloses the device wherein the display module includes: a polarizing layer disposed on the flexible layer ([0313]: Polarizing film a part of cover glass 1); and a touch sensor ([0313]: Touch panel a part of cover glass 1).
OCB fails to disclose a fourth opening formed in the polarizing layer corresponding to the first opening; and including a fifth opening in the touch sensor formed corresponding to the first opening, wherein the first sensor is disposed to pass through the polarizing layer and the touch sensor through the fourth opening and the fifth opening.
In the same field of endeavor, Franklin discloses a display device [0001] forming a notch (48 of Figure 20) among device layers (38) which may include polarizer and touch sensor layers [0064]; an example of the electrical component (128 of Figure 21) capable of being housed within the notch is a camera [0065].  This is among the measures taken to prevent interference between components [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified to comprises a fourth opening formed in the polarizing layer corresponding to the first opening; and including a fifth opening in the touch sensor formed corresponding to the first opening, wherein the first sensor is disposed to pass through the polarizing layer and the touch sensor through the fourth opening and the fifth opening, in view of the teaching of Franklin, to prevent interference among device components.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in Applicant’s 23 August 2019 IDS.
        2 Cited in Applicant’s 10 March 2020 IDS.
        3 Relative to the orientation of the figure, “...top of 22...” is a plane parallel with X-direction illustrated in legend, to which Z-direction is orthogonal.